Case 1:19-cv-04355-VM-GWG Document 934 Filed 06/17/21 Page 1 of 6



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------X
 UNITED STATES SECURITIES AND       :
 EXCHANGE COMMISSION,               :                    6/17/2021
                                    :
                Plaintiff,          :
                                    :    19 Civ. 4355 (VM)
      - against -                   :
                                    :
 COLLECTOR’S COFFEE INC., et al.,   :    ORDER
                                    :
                Defendants.         :
 -----------------------------------X
 VICTOR MARRERO, United States District Judge.

       On April 16, 2021, defendant Mykalai Kontilai filed a

 letter pursuant to Section II, A of the Court’s Individual

 Practices   requesting    a    premotion    conference       to   obtain

 permission to file a motion for summary judgment on all claims

 in the Amended Complaint. (See Dkt. No. 887.) That same day,

 defendant Collector’s Coffee Inc. (“CCI”) filed a similar

 letter. (See Dkt. No. 886.) Also that same day, relief

 defendant Veronica Kontilai filed a similar letter requesting

 a premotion conference and permission to file a motion for

 summary judgment on Count 6. (See Dkt. No. 888.) The SEC filed

 an opposition to these three letter requests on April 26,

 2021. (See Dkt. No. 898.)

       The SEC also filed a letter pursuant to Section II, A of

 the   Court’s   Individual    Practices    requesting    a    premotion

 conference and leave to file a motion for partial summary

 judgment as to Count V. (Dkt. No. 879.) Mykalai Kontilai and

                                   1
Case 1:19-cv-04355-VM-GWG Document 934 Filed 06/17/21 Page 2 of 6



 CCI filed oppositions on April 23, 2021. (See Dkt. Nos. 895,

 896.)

         After reviewing each of these submissions, the Court

 does not believe a premotion conference is necessary at this

 time. Further, the Court will deny CCI and Mykalai Kontilai’s

 requests to file motions for summary judgment as to Counts I-

 IV.   Similarly,     the   Court    will   deny   Veronica    Kontilai’s

 request to file a motion for summary judgment as to Count VI.

         Upon reviewing the anticipated bases for these motions,

 the Court is not persuaded that Defendants raise potentially

 meritorious legal arguments or will present undisputed facts

 such that summary judgment might be appropriate. For example,

 as to Counts I and II, CCI and Mykalai Kontilai fail to

 address certain categories of alleged misrepresentations or

 omissions that form the basis of the SEC’s claim. (See Dkt.

 No.     898,    at   2.)   And,     regarding     the   categories        of

 misrepresentations or omissions CCI and Mykalai Kontilai do

 address, they do not identify a legal deficiency with the

 SEC’s claim, but rather argue the SEC has failed to proffer

 evidence of the materiality of those statements or omissions.

 (See Dkt. No. 887 at 1-2, Dkt. No. 886 at 1-2.) The SEC of

 course disagrees. (See Dkt. No. 2-3.) In the face of such

 conflicting facts, materiality is not an issue appropriate

 for   summary    judgment.   See,    e.g.,   Castellano      v.   Young   &

                                      2
Case 1:19-cv-04355-VM-GWG Document 934 Filed 06/17/21 Page 3 of 6



 Rubicam, Inc., 257 F.3d 171, 180 (2d Cir. 2001) (“Summary

 judgment may not be granted on the ground that alleged

 omissions      are    immaterial      unless        they    are     so   obviously

 unimportant to a reasonable investor that reasonable minds

 could    not     differ   on    the   question       of    their    importance.”

 (quotation omitted)). Therefore, as the motions would be

 futile, the Court declines to allow CCI and Mykalai Kontilai

 to more fully brief summary judgment as to Counts I and II.

         CCI and Mykalai Kontilai’s requests as to Counts III and

 IV fare no better. Here, CCI and Mykalai Kontilai seek to

 file     their    motion       because       they   argue     the    claims    are

 corroborated only by “patently unbelievable” testimony from

 Gail Holt. (See Dkt. Nos. 886 at 2-3; 887 at 2-3.) But,

 setting aside it appears unlikely the SEC’s claim is centered

 entirely         on   Holt,       credibility             determinations       are

 inappropriate for the Court to make on summary judgment.

 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)

 (“Credibility determinations, the weighing of the evidence,

 and the drawing of legitimate inferences from the facts are

 jury functions . . . .”). Here again, because the motion would

 be futile, the Court declines to allow CCI and Mykalai

 Kontilai to further brief Counts III and IV.

         Turning to Veronica Kontilai’s request to file a summary

 judgment motion on Count VI. The Court is not persuaded that

                                          3
Case 1:19-cv-04355-VM-GWG Document 934 Filed 06/17/21 Page 4 of 6



 Veronica Kontilai has raised any argument that will dismiss

 her as a relief defendant as a matter of law. And, while true

 that “the party seeking disgorgement must distinguish between

 the legally and illegally derived profits,” this inquiry is

 one of fact, not suitable for resolution on summary judgment.

 SEC v. Lek Sec. Corp., 17 Civ. 1789, 2020 WL 1316911, at *3

 (S.D.N.Y. March 20, 2020), Thus, because the motion would be

 futile, the Court declines to allow Veronica Kontilai to

 further brief her summary judgment motion.

        Finally,   the     SEC,    CCI,    and   Mykalai   Kontilai     have

 essentially filed cross motions for summary judgment as to

 Count V, Impeding under Rule 21F-17 of the Exchange Act. Here,

 both   parties    raise    a     purely   legal    dispute   as   to    the

 application of this rule to the alleged investor-victims. The

 SEC argues that Defendants have impeded individuals from

 communicating with the SEC about securities law violations in

 clear violation of Rule 21F-17. CCI and Mykalai Kontilai argue

 that any liability under Rule 21F-17 is contrary to the text

 of the Rule and would exceed the SEC’s congressional grant of

 authority under Section 21F of the Exchange Act. Given this

 is a purely legal dispute, the Court is persuaded it is ripe

 for resolution at summary judgment.

        However, as both parties have had the opportunity to

 make their positions on this narrow issue clear, the Court

                                      4
Case 1:19-cv-04355-VM-GWG Document 934 Filed 06/17/21 Page 5 of 6



 will treat the parties’ premotion letters as fully submitted

 cross motions for summary judgment. See Kapitalforeningen

 Lægernes Invest. v. United Techs. Corp., 779 F. App’x 69, 70

 (2d Cir. 2019) (affirming the district court ruling deeming

 an exchange of letters as a motion to dismiss). The Court

 will issue a decision and order on this issue at a later date.

 If the Court determines that further briefing is necessary to

 resolve this issue, the Court will direct the parties to file

 additional material at that time.

                               I.        ORDER

      For the reasons stated above, it is hereby

      ORDERED that Defendants’ requests to for a pre-motion

 conference   and   permission      to    file   motions       for   summary

 judgment (Dkt. Nos. 886, 887, 888) are DENIED, and further it

 is hereby

      ORDERED    that   the   SEC’s       request   for    a    pre-motion

 conference and permission to file a motion for partial summary

 judgment (Dkt. No. 879) is DENIED, and further it is hereby




                                    5
Case 1:19-cv-04355-VM-GWG Document 934 Filed 06/17/21 Page 6 of 6



      ORDERED the Court will treat the premotion letters as to

 Count V as fully submitted cross motions for summary judgment

 as to that claim.



 SO ORDERED.

 Dated: New York, New York
        17 June 2021




                                  6
